
	
		I
		112th CONGRESS
		1st Session
		H. R. 2743
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Griffith of
			 Virginia introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To provide for the conveyance of a small parcel of
		  National Forest System land in Pound, Virginia.
	
	
		1.Land conveyance, Mullins and
			 Sturgill Cemetery and adjoining tract, Jefferson National Forest,
			 Virginia
			(a)Conveyance
			 RequiredThe Secretary of
			 Agriculture shall convey, without consideration, to the Mullins and Sturgill
			 Cemetery Association of Pound, Virginia (in this section referred to as the
			 recipient), all right, title, and interest of the United States
			 in and to a parcel of National Forest System land in the Jefferson National
			 Forest in Wise County, Virginia, consisting of not more than 1.25 acres and
			 containing the Mullins and Sturgill Cemetery and its access road.
			(b)Condition of
			 conveyanceThe conveyance under subsection (a) shall be subject
			 to the condition that the recipient accept the real property described in such
			 subsection in its condition at the time of the conveyance, commonly known as
			 conveyance as is.
			(c)Description of
			 PropertyThe exact acreage and legal description of the real
			 property to be conveyed under subsection (a) shall be determined by a survey
			 satisfactory to the Secretary. The cost of the survey shall be borne by the
			 recipient.
			(d)Additional Terms
			 and ConditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyance under subsection (a) as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
			
